DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. US 2009/0057849 A1.
Regarding claims 14-16 and 19, Hu discloses:
An electronic component (Fig. 9) comprising:
an electrically conductive pillar (64);
a conductor layer (62) surrounding a side surface of the pillar and spaced away from the side surface of the pillar;
an intermediate layer (66) defined by an electrically insulating layer and interposed between the pillar and the conductor layer; and
a resin molding (30) covering a side surface of the conductor layer.
(claim 15) further comprising:
a chip electronic component (16, 18) spaced away from the side surface of the conductor layer; wherein the resin molding covers the side surface of the conductor layer and a back surface and at least a portion of a side surface of the chip electronic component.
(claim 16) further comprising a wiring layer (47) electrically connected to the chip electronic component and the pillar.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu US 2017/0047281 A1 in view of Tang et al. US 2009/0057849 A1.
Regarding claims 1 and 10-13, Hu discloses:
A manufacturing method for an electronic component (Figs. 3-20), comprising:
forming an electrically conductive pillar (125) on a surface of a support (127);
forming an intermediate layer (225) covering a side surface of the pillar;
forming a conductor layer (325) covering a side surface of the intermediate layer.
Hu does not disclose:
molding a resin structure covering a side surface of the conductor layer.
Tang discloses a publication from a similar field of endeavor in which:
molding a resin structure (30) covering a side surface of the conductor layer (62) (Fig. 2).
It would have been obvious to one skilled in the art to employ the resin of Tang to cover the side surface of the conductor layer of Hu in order to provide protection to the overall pillar structure in the event such protection or partial protection is required.


Allowable Subject Matter
Claims 2-9, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the limitations of claim 2 stating “further comprising removing the support after the molding the resin structure”; of claim 17 stating “further comprising: an electrically insulating portion having an electrically insulating property and including a first intermediate layer, defined by the intermediate layer, a second intermediate layer, and a third intermediate layer; and a shield portion including a first conductor layer defined by the conductor layer, a second conductor layer, and a third conductor layer; wherein the second intermediate layer is located between the wiring layer and the resin molding; the third intermediate layer covers the back surface and the side surface of the chip electronic component; the second conductor layer is interposed between the resin molding and the second intermediate layer; the third conductor layer is interposed between the resin molding and the third intermediate layer; and a dielectric constant and a dielectric loss tangent of the electrically insulating portion are respectively less than a dielectric constant and a dielectric loss tangent of the resin molding”; and of claim 20 stating “wherein the chip electronic component is a SAW filter including a piezoelectric substrate including a front surface and a back surface opposed to each other, and a functional portion provided on the front surface of the piezoelectric substrate”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894